*141By the Court. —
Benning, J.
delivering the opinion.
The only question is, ought the Court below to have granted the injunction ?
According to the allegations in the bill, Roe has the equitable title to the land, but an equitable title depending upon a bond for titles that is lost, and upon a deed that is lost. Iverson has the legal title to the land, but he acquired that title, with notice of the equitable title now in Roe; and Hannah Frith has the possession of the land, and that possession is one which she rightfully acquired.
These things being so, it is at least doubtful, whether Roe can make his title available to him in the suits at law; but, it is certain that he has the right to go into equity, to compel conveyances, and to establish the lost papers; and that he has the right to take Hannah Frith there; she is in privity with White, having rented the land from his agent, and Roe is in privity with White — holding White’s bond for titles.
And if he has the right to go into equity for ©ne purpose, he has the right to go into it, for all purposes connected rvith his case.
But in order that equity may thus do full justice, in a single decree, it was necessary, that, the common law suits should be enjoined.
We think, therefore, that the Court below did not err in granting the injunction.
Judgment affirmed.